The Court
(Thruston, J.,' absent,)
refused to reinstate the cause, saying, that an appearance could not be- entered in the office; and the clerk was not bound, upon such a verbal order, *510to make the entry in Court, at the adjourned session of the Court, although it was, 'in law, the same term. The Court has uniformly refused to reinstate such cases unless the omission to enter the appearance was by neglect 6f the clerk, and referred to lhe case of Williamson v. Bryan, at April term, 1823, [ante, 407,] and several other eases in this Court.
Mr. Key, for the plaintiff.
Mr. Hall, for the defendant.